Martin, P. J.,
This suit is in trespass for an unlawful distraint and sale thereunder. One of the defendants has taken a rule for a more specific statement. For reasons stated in an opinion filed this day, passing upon questions of law raised by the affidavit of defence, the statement of claim, as there decided, must be adjudged insufficient to sustain the action.
The statement sets forth conclusions of law instead of facts, and is, therefore, not drawn in accordance with the provisions of the Practice Act of 1915.
The plaintiffs contend, however, that the remedy for an insufficient statement is a motion to strike off and not a rule for something more specific, and cite section 20 of the Practice Act of 1915 in support of this contention.
This section provides “that the court, upon motion, may strike from the record a pleading which does not conform to the provisions of this act, and may allow an amendment or a new pleading to be filed upon such terms as it may direct.”
We take it, that the fact that the court may strike off a defective pleading does not prevent the taking of a rule for something more specific, especially in view of the fact that this provision of the act allows amendments. It may well be that a pleading may not be so defective as to warrant striking off, and yet a party may be entitled to something more specific to enable him to properly make answer or prepare his defence, and we cannot incline to the view that rules for more specific statements are impliedly abolished by the Practice Act of 1915.
And now, to wit, April 17, 1925, rule absolute.